DETAILED ACTION
Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dean Jr. et al. (US 5,940,561, hereinafter “Dean Jr.”) in view of Yu et al. (US 2015/0093078 A1, hereinafter “Yu”).
Regarding claim 1, Dean Jr. discloses a fiber optic ferrule adapter (20 shown in Fig. 4) comprising:

wherein the holder has a front facing opening (at reference numeral ‘28’) located at one end of the holder distal from the receptacle housing for receiving the multi-fiber optic ferrule into the cavity (at the opposite end close to reference numeral ‘160’); and
a retention cap (52, 24 shown in Fig. 2) for covering the holder front facing opening, the retention cap comprises an attachment means for attaching to the fiber optic ferrule adapter (20); and
a groove recessed on one or more interior walls of the holder for catching a ridge on the multi-fiber optic ferrule so as to prevent any longitudinal movement of the multi-fiber optic ferrule inside the cavity of the holder.
However, Dean Jr. does not teach the retention cap prevents a longitudinal movement of the multi-fiber optic ferrule in proximal direction to the inside of the cavity holder thereby holding the multi-fiber optic ferrule within the cavity during use.
Yu discloses a ferrule adapter (Para [0032]) having a holder (11), a groove recessed on one or more interior walls (see interior structure in Fig. 1) of the holder for catching a ridge on the multi-fiber optic ferrule so as to prevent any longitudinal movement of the multi-fiber optic ferrule inside the cavity of the holder.

    PNG
    media_image1.png
    360
    639
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to recognize the groove recessed on the interior walls of the holder is provided to prevent longitudinal movement of the connector.  The keying features which prevent the longitudinal movement of the multi-fiber optic ferrule of Yu can be combined with the invention of Dean Jr. to provide the same keying features for limiting longitudinal movement.  One would be motivated to restrict the movement along the longitudinal movement of the connector to maintain alignment and connectivity of the coupled connectors within the adapter. 
Claim 2.  Dean Jr. teaches the retention cap attachment means comprises:
one or two arms (52) having a hook on each of the arms; and
one or two indentations (on housing 160) on the fiber optic ferrule adapter body corresponding to the hooks arranged such that when attached, the hooks on the arms interlock with the indentations (Fig. 4).

    PNG
    media_image2.png
    489
    603
    media_image2.png
    Greyscale

	Claim 3, Dean Jr. in view of Yu teach the invention of claim 1.  Yu further teaches a ferrule removal tool comprising: 
a handle (151);
a frontend with one end connected to the handle (at 15);
one extension (15) located at one end of the frontend distal from the handle (151);
wherein the frontend is configured for inserting into the receptacle housing to allow at least one of the extensions to push and detach the retention cap from the holder front facing opening.(Fig. 6).
Claims 4 and 8, Dean Jr. in view of Yu teach the outer housing comprising a top shell (17) and a bottom shell (17) for sandwiching and holding the fiber optic ferule adapter therein between (Yu: Fig. 1).
Claim 6.  Dean Jr. in view of Yu teaches the one or more through holes located at the bottom of the holder (Yu: Fig. 6).
s 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dean Jr. in view of Yu as applied to claim 1 above, and further in view of Murphy et al. (US 9,261,654 B2, hereinafter “Murphy”).
Dean Jr. in view of Yu teach the invention of claim.  However, Dean Jr. in view of Yu do not teach a mount plate secured to the receptacle housing exterior for mounting the fiber optic ferrule adapter in the connector panel.
Murphy teaches a mount plate (1106) provided to receive the receptacle housing exterior (connectors plug into the openings of plate 1106) for mounting the fiber optic ferrule adapter in a connector panel (1102). 

    PNG
    media_image3.png
    545
    614
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to recognize the mount plate for mounting fiber optic ferrule adapter to a connector panel is well known in the art for providing dense optical connections such as a communication cabinet or bus lines.  One would .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach incorporating protrusion for inserting through the through holes to operate as a releasing mechanism of the multi-fiber optic ferrule from the holder, as recited in claim 7 and dependent on claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883